United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-190
Issued: June 12, 2012

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 2, 2011 appellant, through counsel, filed a timely appeal from a
September 28, 2011 decision of the Office of Workers’ Compensation Programs (OWCP)
concerning his loss of wage-earning capacity determination based on his actual earnings. The
Board assigned Docket No. 12-190.
OWCP accepted that on August 25, 1988 appellant sustained subluxations of T1, T2, T4,
L3, L4 and L5, which resolved as of January 15, 1992 and conversion disorder.1
On March 14, 2011 OWCP issued a loss of wage-earning capacity determination based
upon appellant’s actual earnings as a clerk2 working 20 hours per week beginning February 2,
2009 and earning a weekly salary of $331.00. It found that this position fairly and reasonably
represented his wage-earning capacity with the reduction effective February 2, 2009.
1

This case has previously been before the Board. In a March 2, 2011 decision, the Board reversed OWCP’s
December 9, 2009 decision affirming a March 27, 2009 wage-earning capacity decision. Docket No. 10-891 (issued
March 2, 2011). The Board found that OWCP failed to meet its burden of proof in finding the clerk position
suitable as appellant had not worked the clerk position for more than 60 days.
2

Appellant initially returned to work as a clerk working four hours per day four days per week on January 26,
2009, which was increased to five hours per day on February 2, 2009.

To determine whether the employee’s work fairly and reasonably represents his wageearning capacity, OWCP should consider whether the tour of duty is at least equivalent to that of
the job held on date of injury. Unless it is, OWCP may not consider the work suitable. Thus,
reemployment may not be considered suitable when the job is part time, unless the claimant was
a part-time worker at the time of injury.3
The Board having duly considered the matter concludes that OWCP failed to meet its
burden of proof in reducing appellant’s wage-loss compensation effective February 2, 2009
based on his actual earnings as a clerk. OWCP found appellant was working part time or 20
hours per week in the clerk position. However, it has administratively determined that part-time
reemployment does not fairly and reasonably represent an employee’s wage-earning capacity in
the open labor market unless the claimant was a part-time worker at the time of injury.4 At the
time of his injury appellant was a full-time employee working 40 hours per week. OWCP failed
to follow its procedures when it determined that appellant’s part-time job working 20 hours per
week fairly and reasonably represented his wage-earning capacity.
The Board finds that March 14, 2011 loss of wage-earning capacity determination was, in
fact, erroneous. Therefore, the Board will reverse OWCP’s September 28, 2011 decision
affirming the wage-earning capacity determination.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(a)(1) (October 2009).
4

Federal (FECA) Procedure Manual, supra note 3. See O.V., Docket No. 11-98 (issued September 30, 2011)
(overruling Price to the extent of their finding that OWCP’s procedure allows consideration of part-time
reemployment when the tour of duty is not at least equivalent to that of the job held on the date of injury).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2011 is reversed.
Issued: June 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

